Citation Nr: 0725231	
Decision Date: 08/14/07    Archive Date: 08/20/07

DOCKET NO.  97-34 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an effective date earlier than December 
18, 1995, for a 100 percent rating for post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to an effective date earlier than December 
18, 1995, for a total disability rating for compensation 
based on individual unemployability (TDIU).  


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to July 
1967.  

By its decision of December 5, 2005, the Board of Veterans' 
Appeals denied entitlement of the veteran to an effective 
date earlier than December 18, 1995, for a 100 percent rating 
for his PTSD and an effective date earlier than December 18, 
1995, for a TDIU.  An appeal followed to the United States 
Court of Appeals for Veterans Claims (Court) and the parties 
to the appeal thereafter moved the Court to vacate the 
Board's decision of December 2005 and remand the matter for 
further review.  By its order, dated in January 2007, the 
Court granted the parties' motion, thereby vacating the 
Board's decision in December 2005.  The case has since been 
returned to the Board for further consideration.  

The appeal is REMANDED to the RO via the VA's Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

Through its joint motion of January 2007, the parties raised 
several matters which require additional VA action, including 
obtaining specific records and adjudication of certain 
questions of fact and/or law. Initially, VA was charged with 
the responsibility to ascertain whether a pending, 
unadjudicated claim for a TDIU was presented by the veteran's 
June 1988 request for an increased rating, an August 1988 
report of a VA social worker, and/or the veteran's statement 
of October 1988 that the Social Security Administration (SSA) 
had found him totally disabled.  Secondly, VA action was also 
sought in the form of a determination of whether a TDIU claim 
of the veteran was denied by the RO in its rating decision of 
December 1985, such that might warrant issuance of a 
statement of the case on the TDIU matter.  Lastly, error was 
therein assigned on the basis of the Board's failure to 
obtain SSA records and VA was therein implicitly requested to 
undertake efforts to obtain the veteran's SSA records for 
review.  

In order to comply with the instructions in the joint motion, 
as incorporated into the Court's order of January 2007, this 
matter is hereby REMANDED for the following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002) and 38 
C.F.R. § 3.159 (2006), the veteran must 
be notified of what information and 
evidence are still needed to substantiate 
his claims for an effective date earlier 
than December 18, 1995, for a 100 percent 
rating for PTSD and for a TDIU.  Such 
notification should include that 
necessitated by the claimed existence of 
a pending, unadjudicated claim for a TDIU 
based on the veteran's June and October 
1988 statements and an August 1988 report 
from a VA social worker, and whether a 
claim for a TDIU was denied by the RO in 
a rating decision of December 1985, such 
as might warrant the issuance of a 
statement of the case.  

The veteran must be notified by written 
correspondence of any information and 
evidence not of record (1) that is 
necessary to substantiate his claims; (2) 
that VA will seek to provide; (3) that 
the veteran is expected to provide; and 
(4) must ask the veteran to provide any 
evidence in his possession that pertains 
to the claim.  38 C.F.R. § 3.159(b)(1).  
The RO or AMC must obtain any relevant VA 
or other government records, such as 
those compiled by or on behalf of the 
service department, which are identified.  
If requested, VA will assist him in 
obtaining updated records of treatment 
from private medical professionals or 
other evidence, provided that he supplies 
sufficient, identifying information and 
written authorization.

The VCAA notice must also include, 
pursuant to 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), an explanation as to 
the information or evidence needed to 
establish ratings and effective dates, as 
outlined by the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Depending upon the veteran's response, 
any and all assistance due him must then 
be provided by VA.  

2.  All records utilized or otherwise 
developed by the SSA in connection with 
any and all claims by the veteran for 
disability benefits, including but not 
limited to those leading to a decision of 
an SSA Administrative Law Judge in July 
1981, must be obtained and associated 
with the other evidence contained in the 
veteran's claims folder.  

3.  Lastly, the veteran's claims for 
entitlement to an effective date earlier 
than December 18, 1995, for a 100 percent 
rating for PTSD, and for an effective 
date earlier than December 18, 1995, for 
a TDIU must be readjudicated on the basis 
of all of the evidence of record, 
inclusive of the SSA records obtained, 
and all governing legal authority.  In 
deciding the above matters, the RO/AMC 
must ascertain whether there exists a 
pending, unadjudicated claim for a TDIU 
in the veteran's June 1988 claim for 
increase, in an August 1988 report of a 
VA social worker, and/or in the veteran's 
statement of October 1988 that the SSA 
had found him totally disabled.  In 
addition, it must be determined by the RO 
whether any TDIU claim of the veteran was 
denied by the RO's decision of December 
1985, such as might warrant issuance of a 
statement of the case.  

If any benefit sought on appeal remains 
denied, the veteran must be provided with 
a supplemental statement of the case, 
which must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purpose of this remand is to obtain additional 
evidentiary development and to preserve the veteran's due 
process rights.  No inference should be drawn as to the 
outcome of these matters by the actions herein requested.  



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



